 1   WILLIAM D. AYRES, SBN: 098901
     AYRES LAW OFFICE
 2   499 Hemsted Drive, Suite B
     Redding, CA 96002
 3   Telephone: (530) 229-1340
     Facsimile: (530) 229-1345
 4   Email: wda@ayreslaw.net
 5   Attorney for Defendants
 6   Paradise High School and
     Paradise Unified School District
 7
 8                             IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11
     CC,                                                   Case No.: 2:16-CV-02210-KJM-DMC
12
                      Plaintiff,                           JOINT STIPULATION AND [PROPOSED]
13                                                         ORDER TO VACATE TRIAL DATE AND
14           vs.                                           RESCHEDULE PROCEEDINGS
15
     PARADISE HIGH SCHOOL,
16   PARADISE UNIFIED SCHOOL
17   DISTRICT,
                                                           Trial Date: May 13, 2019
18                    Defendants.                          Action Filed: September 16, 2016
19
20
21           The parties, by and through their undersigned counsel, hereby stipulate to and respectfully
22   request that the Court vacate the trial date currently set for May 13, 2019, and that the Court
23   reschedule the remaining proceedings including the Final Pretrial Conference currently set for
24   April 19, 2019. The parties request that the Court set a new trial date no earlier than October
25   2019.
26           The basis for this request and for the parties’ stipulation is that the recent Camp Fire
27   decimated the town of Paradise and the surrounding area. Paradise High School and the Paradise
28   Unified School District, as well as its staff and students, were all greatly impacted by the fire and
29   the District is operating in an emergency mode as a result of the fire’s aftermath. Under the
30   circumstances Defendants simply do not have the time or resources needed to prepare the case
31   for trial as scheduled.

                                                            1
     ___________________________________________________________________________________________
     CC v. Paradise USD, etal: Stipulation and Order to Vacate Trial Date and Reschedule Proceedings
 1           IT IS SO STIPULATED:
 2
 3   Dated: February 14. 2019                           AYRES LAW OFFICE
 4
                                                        _/s/ William D. Ayres_______________________
 5
                                                        WILLIAM D. AYRES, Esq.
 6                                                      Attorney for Defendants
                                                        PARADISE HIGH SCHOOL and
 7
                                                        PARADISE UNIFIED SCHOOL DISTRICT
 8
 9
10   Dated: February 14, 2019                           ZINK & LENZI
11
12                                                       /s/ J.D. Zink______________________________
                                                        J.D. ZINK, Esq.
13
                                                        Attorney for Plaintiff
14                                                      CC
15
16
                                                       ORDER
17
18           Based on the Joint Stipulation of the Parties, and good cause appearing, therefore,
19           IT IS ORDERED, that the trial date of May 13, 2019 is vacated and all remaining
20   proceedings will be rescheduled. The parties shall file a joint status report within 30 days
21   proposing new dates for a final pretrial conference and trial.
22   DATED: February 26, 2019.
23
24
                                                        UNITED STATES DISTRICT JUDGE
25
26
27
28
29
30
31

                                                            2
     ___________________________________________________________________________________________
     CC v. Paradise USD, etal: Stipulation and Order to Vacate Trial Date and Reschedule Proceedings
